Case 1:10-Cr-10386-PBS Document 204 Filed 11/07/18 Page 1 of 10

U.S. Department of Justice

Andrew E. Lelling
United State.s' Atror)zey
Disrrict ofMassachusetts

 

 

Mairr Recept:'on: (61 7) 748-3100 Jofm Joseph Moa)'c!ey Ulfred Stares C'om'r!muse
I Com'!house Way
Sui!e 9200
Bos!on, Massachusetrs 022} 0

November l, 2018

Valerie Carter, Esq.

Carter & Doyle, LLP

110 Cedar Street, Suite 250
Wellesley I-Iills, MA 02481

Re: United States v. Patrick Lee
Criininal No. 10-10386-PBS

Dear Ms. Carter:

The United States Attomey for the District ofMassachusetts (“the U.S, Attorney”) and your
client, Patrick Lee (“Defendant” , agree as follows with respect to the above-referenced case:

l. Change of Plea

At the earliest practicable date, Defendant shall plead guilty to the following counts of the
above-referenced Indictment: Count Four charging wire fraud, in violation of 18 U.S_C_ § 1343,
and Count Thirty-Four, charging an unlawful monetary transaction, in violation of 18 U.S.C,
§ 1957. Defendant expressly and unequivocally admits that he committed the crime charged in
Count Four of the Indictment, did so knowingly and willfully, and is in fact guilty of that offense
Defendant further admits that he committed the crime charged in Count 'l`hirty~Four of the
lndictment, did so knowingly, and is in fact guilty of that offense

The U.S. Attorney agrees to dismiss Counts One through Three, Five through Thirty~
Three, and Thirty-Five through Fifty-Five of the Indictrnent following the imposition of sentence

at the sentencing hearing.
2- B§n_altic§

Defendant faces the following maximum penalties: on Count Four, incarceration for 20
years; supervised release for 3 years ; a fine of $250,000, or twice the gross gain/loss, whichever is
greater', a mandatory special assessment of SlOO; restitution; and forfeiture to the extent charged

 

Case 1:10-Cr-10386-PBS Document 204 Filed 11/07/18 Page 2 of 10

in the Indictrnent; on Count Thirty-Four, incarceration for 10 years; supervised release for 3 years;
a fine of $250,000, or twice the amount of the criminally derived property in the transaction,
whichever is greater; a mandatory special assessment of $100; and forfeiture to the extent charged
in the lndictment.

Defendant also recognizes that pleading guilty may have consequences with respect to
Defendant’s immigration status if Defendant is not a citizen of the United States. Under federal
law, a broad range of crimes are removable offenses, including the offenses to which Defendant is
pleading guilty. Removal and other immigration consequences are the subject of a separate
proceeding, however, and Defendant understands that no one, including defense counsel and the
District Coult, can predict to a certainty the effect of this conviction on Defendant’s immigration
status. Defendant nevertheless affirms his decision to plead guilty regardless of any immigration
consequences that this plea may entail, even if the consequence is Defendant’s automatic removal
from the United States.

3. Sentencing Guidelines

The sentence to be imposed upon Defendant is within the discretion of the District Court
(“Court”), subject to the statutory maximum penalties set forth above and the provisions of the
Sentencing Reform Act, and the advisory United States Sentencing Guidelines ("USSG” or
“Guideiines”). While the Court may impose a sentence up to and including the statutory maximum
term of imprisonment and statutory maximum tine, it must consult and take into account the USSG
and the other factors set forth in 18 U.S.C. § 3553(a) in imposing a sentence.

The U.S. Attorney will take the position that Defendant’s total offense level under the
USSG (prior to any adjustment for acceptance ofresponsibi]ity) is calculated as follows:

a) in accordance with USSG § 2Bl.l(a)(l), Defendant’s base offense level is 7,
because Defendant is pleading guilty to wire fraud, in violation of 18 U.S.C.
§ 1343, an offense of conviction referenced to this guideline for which the
statutory maximum is 20 years or more;

b) in accordance with USSG § ZBl.l(b)(l)(I), Defendant’s offense level is
increased by 16, because the loss is more than $1.5 million but not more than
$3.5 million;

c) in accordance with USSG §2Bl.l(b)(2)(A)(i), Defendant’s offense level is
increased by 2, because the offense involved 10 or more victims;

d) in accordance With USSG §2Bl.l(b)(16)(A), Dcfendant’s offense level is
increased by 2, because Defendant derived more than $l million in gross
receipts from one or more financial institutions as a result of the offense;

e) in accordance with USSG § 281 . l(b)(Q)(A), Defendant’s offense level is increased
by l because Defendant is pleading guilty to a violation of 18 U.S.C. § 1957.

2

 

Case 1:10-Cr-10386-PBS Document 204 Filed 11/07/18 Page 3 of 10

Although reserving the right to contest one or more of the enhancements specified above,
Defendant agrees that his total offense level under the USSG (prior to any adjustment for
acceptance of responsibility) is no less than 24. Except as provided in paragraph 4, Defendant
reserves the right to argue for a departure from the USSG or for a sentence outside the USSG under
the factors set forth in 18 U.S.C. § 3553(a).

If Defendant contends that there is a basis for departure from, or a sentence outside, the
otherwise applicable Guidelines sentencing range based on Defendant’s medical, mental, andfor
emotional condition, or otherwise intends to rely on any such condition at sentencing, Defendant
will, forthwith upon request, execute all releases and other documentation necessary to permit the
U.S. Attorney and his experts (including Bureau of Prisons medical personnel) to obtain access to
Defendant’s medical, psychiatric, and psychotherapeutic records and will also provide to the U.S,
Attorney forthwith copies of any such records already in Defendant’s possession ln addition,
Defendant will authorize Defendant’s care providers to discuss Defendant’s condition with the
U.S. Attomey and his agents (including Bureau of Prisons medical personnel), as well as experts
retained by the U.S. Attomey. Defendant also agrees to submit to examinations and interviews
with experts retained by and chosen by the U.S. Attomey (including Bureau of Prisons medical

personnel).

The U.S. Attorney Will oppose any argument for a departure from, or a sentence outside,
the USSG under the factors set forth in 18 U.S.C. § 3553(a).

Based on Defendant’s acceptance of personal responsibility for the offenses of conviction
in this case, and information known to the U.S. Attorney at this time, the U.S. Attorney agrees to
recommend that the Court reduce by two levels Defendant’s adjusted offense level under USSG

§:uai.i.

T he U.S. Attorney reserves the right not to recommend a reduction under USSG § 3El .l
if, at any time between Defendant’s execution of this Plea Agreernent and sentencing, Defendant:

a) Fails to admit a complete factual basis for the plea;
b) Fails to truthiillly admit Defendant’s conduct in the offense(s) of conviction;

c) Falsely denies, or frivolously contests, relevant conduct for which Defendant is
accountable under USSG § lBl .3;

d) Fails to provide truthful information about Defendant’s financial status;

e) Gives false or misleading testimony in any proceeding relating to the criminal
conduct charged in this case and any relevant conduct for which Defendant is

accountable under USSG § lBl.3;

i) Engages in acts that form a basis for finding that Defendant has obstructed or

3

 

Case 1:10-cr-10386-PBS Document 204 Filed 11/07/18 Page 4 of 10

s)
h)
i)
i)

impeded the administration of justice under USSG § 3Cl . l;

Intentionally fails to appear in Court or violates any condition ofrelease;
Commits a crime;

Transfers any asset protected under any provision of this Plea Agreement; or

Atternpts to withdraw Defendant’s guilty plea.

Defendant understands and acknowleng that Defendant may not withdraw his plea of
guilty if, for any of the reasons listed above, the U.S. Attomey does not recommend that Defendant
receive a reduction in offense level for acceptance of responsibility Defendant also understands
and acknowledges that, in addition to declining to recommend an acceptance-of-responsibility
adjustrnent, the U.S. Attorney may seek an upward adjustment pursuant to USSG § 3Cl.l if
Defendant obstructs justice after the date of this Plea Agreement.

Nothing in this Plea Agreement affects the U.S. Attomey`s obligation to provide the Court
and the U.S. Probation Oflice with accurate and complete information regarding this case

4. Sentence Recommendation

The U.S. Attorney agrees to recommend the following sentence before the Court:

a)

b)

f)

incarceration at the low end of the Guidelines sentencing range as calculated by
the U.S. Attomey in Paragraph 3;

a fine within the Guidelines sentencing range as calculated by the U.S. Attorney
in Paragraph 3, unless the Court finds that Defendant is not able and, even with
the use of a reasonable installment schedule, is not likely to become able to pay
a fine;

36 months of supervised release;
a mandatory special assessment of $200, which Defendant must pay to the Clerk
of the Court on or before the date of sentencing (unless Defendant establishes

to the Court’s satisfaction that Defendant is unable to do so);

restitution in an amount to be determined at sentencing including relevant
conduct; and

forfeiture as set forth in Paragraph 9.

Defendant agrees that he will join in the U.S. Attorney’s sentencing recommendation
contained in paragraph 4(b)-(i) above, but will recommend that Defendant serve a term of

 

4

Case 1:10-cr-10386-PBS Document 204 Filed 11/07/18 Page 5 of 10

incarceration of no less than 41 months, regardless of whether the Court adopts the calculation of
the guidelines as set forth in paragraph 3. Defendant agrees to provide the U.S. Attorney expert
reports, motions, memoranda of law and documentation of any kind on which Defendant intends
to rely at sentencing not later than 14 days before sentencing Any basis for sentencing as to which
Defendant has not provided the U.S. Attorney all such items at least 14 days before sentencing
shall be deemed waived

5. Defendant agrees not to transfer, or authorize the transfer of, any asset that has been
restrained by Order of the Court in this case or any asset, whether or not restrained, that Defendant
has agreed to forfeit pursuant to this Plea Agreement.

Defendant agrees not to transfer, or authorize the transfer of any other asset in which
Defendant has an interest without prior express written consent of the U.S. Attorney, except for:

a) Assets subject to superior, secured interests of innocent third parties, in which
Defendant has an equity interest of less than $5,000;

b) Ordinary living expenses necessary to house, clothe, transport, and feed
Defendant and those to whom Defendant owes a legal duty of support, so long
as such assets do not exceed $8,500 per month; and

c) Attorney’s fees incurred in connection with this criminal case.

_ This prohibition shall be effective as of the date of Defendant’s execution of this Plea
Agreernent and continue until the fine, forfeiture, and restitution ordered by the Court at sentencing
are satisfied in full

If the U.S. Attorney requests, Defendant further agrees to complete truthfully and
accurately the enclosed sworn financial statement and to deliver that statement to the U.S. Attorney

within 30 days of signing this Plea Agreement.

6. Waiver of Rights to Am)eal and to Bring Future Challenge

a) Defendant has conferred with his attorney and understands that he has the right
to challenge both his conviction and his sentence (including any orders relating
to the terms and conditions of supervised release, fines, forfeiture, and
restitution) on direct appeal. Defendant also understands that, in some
circumstances, Defendant may be able to argue in a future proceeding
(collatera] or otherwise), such as pursuant to a motion under 28 U.S.C. § 2255,
28 U.S.C. § 2241, or 18 U.S.C. § 3582(0), that Defendant’s conviction should
be set aside or Defendant’s sentence (including any orders relating to the terms
and conditions of supervised release, fines, forfeiture, and restitution) set aside

or reduced

b) Defendant waives any right to challenge Defendant’s conviction on direct

5

 

' Case 1:10-cr-10386-PBS Document 204 Filed 11/07/18 Page 6_0f 10

d)

appeal or in a future proceeding (collateral or otherwise).

ln exchange for the U.S. Attorney’s agreement to dismiss Counts One through
'I`hree, Five through Thirty~'l`hree, and Forty through Fiity-Five of the
Indictment, Defendant agrees not to file a direct appeal or challenge in a future
proceeding (collateral or otherwise) Defendant’s sentence (including any orders
relating to the terms and conditions of supervised reiease, fines, forfeiture, and
restitution).

Regardless of the previous sub-paragraphs, Defendant reserves the right to
claim that: (i) Defendant’s lawyer rendered ineffective assistance of counsel
under Stn'cldand v. Washington; or (ii) the prosecutor in this case engaged in
misconduct that entitles Defendant to relief from Defendant’s conviction or
sentence

7. Other Po st-Sentence Events

a)

b)

If, despite the waiver provision of sub-paragraph 6(c), Defendant appeals or
challenges in a future proceeding (collateral or otherwise) Defendant’s
sentence, the U.'S. Attorney reserves the right to argue the correctness of the
sentence imposed by the Court (in addition to arguing that any appeal or future
challenge (collateral or otherwise) is waived as a result of the waiver in sub-

paragraph 6(c)).

if, despite the waiver provision of subparagraph 6(c), Defendant seeks re~
sentencing, Defendant agrees not to seek to be resentenced with the benefit of
any change to the Crirninal History Category that the Court calculated at the
time of Defendant’s original sentencing, except to the extent that Defendant has
been found actually factually innocent of a prior crime.

in the event of a re-sentencing following an appeal from or future challenge
(collateral or otherwise) to Defendant‘s sentence, the U.S. Attoruey reserves the
right to seek a departure from and a sentence outside the USSG if, and to the
extent, necessary to reinstate the sentence the U.S. Attorney advocated at
Defendant’s initial sentencing pursuant to this Plea Agreement_

S. Court Not Bound by Plea Agreernent

The parties’ sentencing recommendations and their respective calculations under the USSG
are not binding upon the U.S. Probation Office or the Court. Within the maximum sentence
Defendant faces under the applicable law, the sentence to be imposed is within the sole discretion
of the Court. Defendant’s plea will be tendered pursuant to Fed. R. Crim. P. ll(c)(l)(B).
Defendant may not withdraw his plea of guilty regardless of what sentence is imposed, or because
the U.S. Probation Ofiice or the Court declines to follow the parties’ USSG calculations cr
recommendations Should the Court decline to follow the U.S. Attorney’s USSG calculations or

 

6

Case 1:10-cr-10386-PBS Document 204 Filed 11/07/18 Page 7 of 10

recommendations the U.S. Attomey reserves the right to defend the Court’s calculations and
sentence in any direct appeal or future challenge (collateral or otherwise).

9. Forfeiture

Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money j udgment equal to the value of the property derived from,
or otherwise involved in, the offense

Defendant agrees to the entry of an Order of F orfeiture (Money ludgment) in an amount to
be determined at sentencing Defendant admits that such an amount is subject to forfeiture on the
grounds that it is equal to the amount of proceeds the defendant derived from the offense and/or
the amount of money involved in the money laundering offense

Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crimes to which Defendant is pleading guilty and that, due at least
in part to the acts or omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure ll(b)(l)(.l), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of~plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment Defendant understands and agrees that forfeiture shall not satisfy or
affect any tine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed

to the United States.

If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attcrney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets, anywhere in
the world, in which Defendant currently has any interest and all assets over which Defendant has
exercised control, or has had any legal or beneficial interest Defendant further agrees to be
deposed with respect to Defendant’s assets at the request of the U.S. Attorney. Defendant agrees
that the United States Department of Probation may share any financial information about the
Defendant with the United States Attorney’s Ottice.

Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with

this Plea Agrcernent.

 

Case 1:10-cr-10386-PBS Document 204 Filed 11/07/18 Page 8 of 10

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

Defendant agrees to assist fully in the forfeiture of the foregoing assets Defendant agrees
to promptly take all steps necessary to pass clear title to the forfeited assets to the United States,
including but not limited to executing any and all documents necessary to transfer such title,
assisting in bringing any assets located outside of the United States within the jurisdiction of the
United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are not sold, disbursed, wastcd, hidden or otherwise made unavailable for forfeiture Defendant
further agrees (a) not to assist any third party in asserting a claim to the forfeited assets in an
ancillary proceeding, and (b) to testify truthfully in any such proceeding

lO. information for Presentence Report

Defendant agrees to provide all information requested by the U.S. Probation Offrce
concerning Defendant‘s assets

l l. Civil liability

By entering into this Plea Agreement, the U.S. Attorney does not compromise any civil
liability, including but not limited to any tax liability, Defendant may have incurred or may incur
as a result of Defendant_’s conduct and plea of guilty to the charges specified in Paragraph l of this
Plea Agreement.

12. Re`]ection of Plea by Court

Should Defendant’s guilty plea not be accepted by the Court for whatever reason, or later
be Withdrawn on Defendant’s motion, this Plea Agreement shall be null and void at the option of
the U.S. Attorney.

13. Breach of Plea Ag;eement

lf the U.S. Attorney determines that Defendant has failed to comply with any provision of
this Plea Agreement, has violated any condition of Defendant’s pretrial release, or has committed
any crime following Defendant’s execution of this Plea Agreement, the U.S. Attorney may, at his
sole option, be released from his commitments under this Plea Agreement in their entirety by
notifying Defendant, through counsel or otherwise, in writing The U.S. Attomey may also pursue
all remedies available to him under the law, regardless whether he elects to be released from his
commitments under this Plea Agreement. Further, the U.S. Attorney may pursue any and all
charges that have bcen, or are to be, dismissed pursuant to this Plea Agreement. Defendant
recognizes that his breach of any obligation under this Plea Agreernent shall not give rise to
grounds for withdrawal of Defendant’s guilty plea, but will give the U.S. Attorney the right to use

8

Case 1:10-Cr-10386-PBS Document 204 Filed 11/07/18 Page 9 of 10

against Defendant before any grand jury, at any trial or hearing, or for sentencing purposes, any
statements made by Defendant and any information, materials, documents or objects provided by
Defendant to the government, without any limitation, regardless of any prior agreements or
understandings, written or oral, to the contrary. In this regard, Defendant hereby waives any
defense to any charges that Defendant might otherwise have based upon any statute of limitations
the constitutional protection against pre-indictment delay, or the Speedy 'I`rial Act.

14. Who is Bound bV Plea Aareement

This Plea Agreemcnt is limited to the U.S. Attorney for the Distn'ct of Massachusetts, and
cannot and does not bind the Attorney General of the United States or any other federai, state or
local prosecutive authorities

15. Mocliiications to Plea Ag;eernent

This Plea Agreement can be modified or supplemented only in a written memorandum
signed by the parties or on the record in court.

if this letter accurately reflects the agreement between the U.S. Attomey and Defendant,
please have Defendant sign the Aclcnowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Sandra S. Bower.

Vel‘y truly yours,

ANDREW E. LELLTNG

Unit t tes Att rney
f @;-

HEN E. FRANK, Chief

Securities and Financial Fraud Unit
.TORDI DE LLANO, Deputy Chief
Securities and Financlal Fraud Unit

(` /tt.x s/l L/\ML/'
SANDRA S. BOWER

CHRISTINE WICHERS
Assistant U.S. Attorneys

 
   

By:

Case 1:10-Cr-10386-PBS Document 204 Filed 11/07/18 Page 10 ot 10

ACKNOWLEDGMENT OF PLEA AGREEMENT

I have read this letter in its entirety and discussed it with my attorney l hereby
acknowledge that (a) it accurately sets forth my plea agreement with the United States Attomey’s
Office for the District of Massachusetts; (b) there are no unwritten agreements between me and
the United States Attorney’s Oftice; and (c) no official of the United States has made any unwritten
promises or representations to me, in connection with my change ofplea. In addition, l received
an offer by letter dated October 23, 2018, and rejected that offer. l understand the crimes to which
I have agreed to plead guilty, the maximum penalties for those offenses, and the Seutencing
Guideline penalties potentially applicable to them. l am satisfied with the legal representation
provided to me by my attorney. We have had sufficient time to meet and discuss my case. We
have discussed the charges against me, possible defenses l might have, the terms of this Plea
Agreement and whether l should go to trial. l am entering into this Plea Agreernent freely,
voluntarily, and knowingly because l am guilty of the offenses to which I am pleading guilty, and

I believe this Plea Agreement is in my best interestl

PATRICK ins
Defendant

Date: //M.)e/ 616-d <>?C)/<?.

l certify that Patrick Lee has read this Plea Agreement and that we have discussed its
meaning I believe he understands the Plea Agreement and is entering into the Plea Agreement
heely, voluntarily, and knowingly I also certify that, in addition to this offer, the U.S. Attomey
extended an offer dated Ootober 23, 2018, and that l fully discussed that offer with Defendant
before Defendant rejected it.

\),_n,.r-'LS-C¢.`.JL_», &’-=’

vALERIE cARTEa, Esq. /
Attorney for Defendant

Date: ll /lo/l€

10

 

g‘*-&

